SEABURY, J.
The plaintiff sued upon a judgment recovered in favor of his assignor against the defendant in the court of common *836pleas of McKean county, in the state of Pennsylvania. The only question presented for review upon this appeal is the ruling of the trial justice in excluding the judgment roll offered by the plaintiff.
The court excluded the judgment roll upon the ground that it was not properly exemplified, under section 952 of the Code of Civil Procedure. The judgment roll was not exemplified in the manner prescribed by section 952 of the Code of Civil Procedure, but was authenticated in the manner provided by section 905 of the Revised Statutes of the United States (U. S. Comp. St. 1901, p. 677). It should have been received in evidence. Section 952 of the Code of Civil Procedure only provides for the authentication of copies of records of courts of foreign countries, and has no application to the records of courts of other states of the Union. Trebilcox v. McAlpine, 46 Hun, 469, 471, 472; Van Deventer v. Mortimer, 56 Misc. Rep. 650, 651, 107 N. Y. Supp. 564. Provision for the reception as evidence of the records of courts of other states in this country is made by section 905 of the Revised Statutes of the United States.
The judgment appealed from is reversed, and a new trial ordered, with costs to the appellant to. abide the event. All concur.